Exhibit 10.16





  

FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT

UNDER THE

AG MORTGAGE INVESTMENT TRUST, INC.
MANAGER EQUITY INCENTIVE PLAN

 

Name of Manager:   AG REIT Management, LLC (the “Manager”) Total Number of
Restricted Stock Units Subject to the Award:   [        ] (the “RSUs”) Award
Date:   [        ] (the “Award Date”) Vesting Schedule:

One-Third (1/3) of the RSUs will vest annually following the Award Date.

[        ] RSUs to vest on [         ]

[        ] RSUs to vest on [         ]

[        ] RSUs to vest on [         ]


       This Restricted Stock Unit Award Agreement (the “Award Agreement”) is
between AG Mortgage Investment Trust, Inc. (the “Company”) and the Manager. The
Company hereby grants to the Manager a Restricted Stock Unit Award, subject to
vesting and certain other restrictions as provided in this Award Agreement,
under the AG Mortgage Investment Trust, Inc. Manager Equity Incentive Plan, as
the same may be amended from time to time (the “Plan”). Accordingly, for good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Company and the Manager hereby agree as follows:

 

1.                  Award of Restricted Stock Units. The Company hereby grants
the Manager, effective as of the Award Date, the number of RSUs set forth above
under “Total Number of Restricted Stock Units Subject to the Award,” upon the
terms and conditions set forth in the Plan and this Award Agreement (as
described herein, the “Award”).

 

2.                  Acceptance of Award. The Manager shall have no rights with
respect to the Award and this Award Agreement unless the Manager has read and
acknowledged this Award Agreement prior to the close of business on the first
business day on or after the tenth calendar day following the Award Date by
signing and delivering to the Company a copy of this Award Agreement.

 

3.                  Settlement. On or as soon as practicable after each vesting
date described in the “Vesting Schedule” above or Section 6 below, the Company
shall settle the vested RSUs by issuing to the Manager or to the holder of such
RSUs pursuant to a transfer permitted under Section 4, one share of the
Company’s common stock (“Share”) for each vested RSU.

 

4.                  Transferability. RSUs granted herein may not be sold,
assigned, transferred, pledged or otherwise encumbered or disposed of by the
Manager. Notwithstanding the foregoing, the Manager may, per Section 10 of the
Plan, allocate all or a portion of the RSUs granted hereunder to the Manager’s
officers or other personnel of the Manager or its Affiliates. To the extent that
any RSUs are transferable, any such transferee shall remain subject to the
terms, conditions, and restrictions contained in the Plan and this Award
Agreement, and no such transfer shall be effective unless and until the
applicable transferee acknowledges in writing to the Company that such transfer
is subject to the terms, conditions, and restrictions contained in the Plan and
this Award Agreement and the transfer complies with Applicable Laws. To the
extent consistent with the terms and conditions contained in the Plan and this
Award Agreement, the Manager can subject such transferee to additional
restrictions under which the transferred RSUs can be forfeited and returned to
the Manager (including, but not limited to, the transferee’s termination of
employment or other service to the Manager or its Affiliates).

 



- 1 -

 

 

5.                  Shareholder Rights. Neither the Manager nor any transferee
of the RSUs shall have any rights as a stockholder of record with the respect to
the RSUs until, and then only to the extent that, Shares are issued in
settlement of the vested RSUs. Upon the issuance of Shares in settlement of the
vested RSUs, the Manager or the transferee of the RSUs, as applicable, shall
have all the rights of a stockholder of record of the Company, including voting
rights and to receive dividends on the Shares.

 

6.                  Termination of Management Agreement. Upon termination of the
Management Agreement either (i) by the Company for Cause (as defined in the
Management Agreement) or (ii) by the Manager for Cause (as defined in the
Management Agreement) or for any reason other than pursuant to a Termination
Notice (as defined in the Management Agreement) that is given in connection with
a determination that the compensation payable to the Manager is not fair, all
unvested RSUs then held by the Manager or the Manager’s transferee shall be
immediately cancelled and forfeited without consideration. Upon termination of
the Management Agreement for any reason other than as enumerated in the
immediately preceding sentence, any RSUs that were not previously vested will
become fully vested, and any performance conditions imposed with respect to the
Award will be deemed to be fully achieved. In the event of a Change of Control
prior to termination of the Management Agreement, all RSUs, to the extent then
unvested, shall immediately prior to such Change of Control become fully vested.

 

7.                  Tax Treatment. The Manager acknowledges that it will consult
with a tax advisor regarding the federal, state, and local tax consequences of
the Award of the RSUs, payment of dividends on the Shares issued in settlement
of the vested RSUs, the vesting of the RSUs and any other matters related to
this Award Agreement. The Manager is not relying on any statements or
representations of the Company or any of its agents. The Manager understands
that it is responsible for its own tax liability that may arise as a result of
this Award of the RSUs or any other matters related to this Agreement.

 

8.                  The Plan. The provisions of the Plan are hereby incorporated
herein by reference. Except as otherwise expressly set forth herein, this Award
Agreement shall be construed in accordance with the provisions of the Plan and
any capitalized terms not otherwise defined in this Award Agreement shall have
the definitions set forth in the Plan. The Committee shall have final authority
to interpret and construe the Plan and this Award Agreement and to make any and
all determinations thereunder, and its decision shall be binding and conclusive
upon the Manager and its representatives in respect of any questions arising
under the Plan or this Award Agreement.

 

9.                  No Right to Continued Service. In consideration of the grant
of the Award by the Company, the Manager agrees to render faithful and efficient
services to the Company. Nothing in the Plan or this Award Agreement shall
confer upon the Manager any right to continue in the service of the Company or
any Affiliate or shall interfere with or restrict in any way the rights of the
Company and its Affiliates, which rights are hereby expressly reserved, to
discharge or terminate the Manager’s services at any time for any reason
whatsoever, with or without cause, except to the extent expressly provided
otherwise by Applicable Laws or in a written agreement between the Manager and
the Company or its Affiliates.

 



- 2 -

 

 

10.              Notices. Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Manager at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

 

11.              Securities Matters. The Company shall not be required to issue
or deliver any RSUs or Shares until the requirements of any federal or state
securities or other Applicable Laws, rules or regulations (including the rules
of any securities exchange) as may be determined by the Company to be applicable
are satisfied. The Manager acknowledges that the Plan is intended to conform to
the extent necessary with all provisions of the Securities Act and the Exchange
Act and any and all regulations and rules promulgated by the Securities and
Exchange Commission thereunder, and state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
the RSUs are granted and Shares will be issued in settlement of vested RSUs, in
each case only in such a manner as to conform to such Applicable Laws. To the
extent permitted by Applicable Laws, the Plan and this Award Agreement shall be
deemed amended to the extent necessary to conform to such Applicable Laws.

 

12.              Consent to Electronic Delivery. In lieu of receiving documents
in paper format, the Manager agrees, to the fullest extent permitted by
Applicable Laws, to accept electronic delivery of any documents that the Company
may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other agreements, forms and
communications) in connection with this and any other prior or future incentive
award or program made or offered by the Company or its predecessors or
successors. Electronic delivery of a document to the Manager may be via a
Company e-mail system or by reference to a location on a Company intranet site
to which the Manager has access.

 

13.              Electronic Signature. All references to signatures of documents
in this Award can be satisfied by procedures the Company has established or may
establish for an electronic signature system for delivery and acceptance of any
such documents, including this Award. The Manager’s electronic signature is the
same as, and shall have the same force and effect as, the Manager’s manual
signature. Any such procedures and delivery may be effected by a third party
engaged by the Company to provide administrative services related to the Plan.

 

14.              Entire Award Agreement. This Award Agreement and the Plan
contain the entire agreement and understanding of the parties hereto with
respect to the subject matter contained herein and therein and supersede all
prior communications, representations, and negotiations in respect thereto.

 



- 3 -

 

 

15.              Benefit and Binding Effect. This Award Agreement shall be
binding upon and shall inure to the benefit of the parties hereto, their
respective successors, permitted assigns, and legal representatives. The Company
has the right to assign this Award Agreement, and such assignee shall become
entitled to all the rights of the Company hereunder to the extent of such
assignment.

 

16.              Governing Law. This Award Agreement shall be governed by the
laws of the State of Maryland, without giving effect to its conflict or choice
of law rules or principles that might otherwise refer construction or
interpretation of this Plan to the substantive law of another jurisdiction.

 

17.              Counterparts. This Award Agreement is to be executed in
duplicate and may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

 

[Signature Page Follows]

 



- 4 -

 



 



 

  AG MORTGAGE INVESTMENT TRUST, INC.           By:         Name
Title





 

Please indicate your acceptance of the terms and conditions of this Award
Agreement by signing in the space provided below and returning a signed copy of
this Award Agreement to the Company. IF A FULLY EXECUTED COPY OF THIS AGREEMENT
HAS NOT BEEN RECEIVED BY THE COMPANY, THE COMPANY SHALL REVOKE ALL SHARES
GRANTED TO THE MANAGER, AND AVOID ALL OBLIGATIONS UNDER THIS AGREEMENT.

 

The undersigned hereby accepts, and agrees to, all terms and provisions of this
Award Agreement.

 



  AG REIT Management, LLC               By:         Name
Title

 

 



 

 

 

Signature Page to Manager Restricted Stock Unit Award Agreement





 

